     Case 2:21-cv-00806-PA-AFM Document 1 Filed 01/28/21 Page 1 of 13 Page ID #:1



1    MCINTOSH LAW CORPORATION
     Eric McIntosh, Esq., SBN 182163
2
     Mail: 400 Oceangate, Seventh Floor
3    Long Beach, CA 90802
     (562) 216-2608; (562) 216-2611Fax
4    emac@themcintoshlaw.com
     Attorneys for Plaintiff
5

6                                      UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
7
      JESUS GONZALEZ, an individual,                            CASE NO.:
8

9                  Plaintiff,                                   COMPLAINT FOR DAMAGES
                                                                AND INJUNCTIVE RELIEF
10    v.                                                        FOR VIOLATIONS OF:
                                                                AMERICANS WITH
11
      OCEAN AVENUE PROPERTIES, LLC,                             DISABILITIES ACT; UNRUH
12    a California limited liability company,                   CIVIL RIGHTS ACT

13          Defendant.
      ______________________________________/
14

15                                           COMPLAINT

16              Plaintiff, JESUS GONZALEZ, (hereinafter “Plaintiff”), sues Defendant, OCEAN
17
     AVENUE PROPERTIES, LLC, (hereinafter “Defendant”) for injunctive relief, attorneys’ fees,
18
     litigation costs, and damages pursuant to the Americans with Disabilities Act, 42 U.S.C. §12101
19
     et seq. (“ADA”), the ADA Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”), and the
20

21   California Unruh Civil Rights Act, California Civil Code §51, et. seq. (“Unruh Act”), and alleges

22   as follows:
23
                                           INTRODUCTION
24
           1.   Defendant owns and/or operates that certain hotel known as SEA BLUE HOTEL, located
25
     in Santa Monica, California (the “Hotel”). The Hotel has a website located at
26

27   www.seabluehotel.com (the “Website”). The Hotel takes reservations through its Website and

28   provides information regarding available guestrooms and amenities.
     COMPLAINT - 1
     Case 2:21-cv-00806-PA-AFM Document 1 Filed 01/28/21 Page 2 of 13 Page ID #:2



1          2.   As of March 15, 2012, Defendant was required by the ADA and ADAAG, and as a
2
     consequent by the Unruh Act, to ensure that all of its reservation systems, including its online
3
     reservation systems (a) identify and describe disabled accessible features of the Hotel in detail; (b)
4
     identify and describe disabled accessible features of ADA compliant guest rooms in detail; (c)
5

6    permit disabled individuals to independently assess whether the Hotel and its available guestrooms

7    meet their individual accessibility needs (by describing accessible and inaccessible features); and
8
     (d) allow reservations to be taken for accessible guestrooms in the same manner as for non-
9
     accessible guestrooms.1 Defendant has not complied. This lawsuit follows.
10
                                       JURISDICTION AND VENUE
11

12         3. This Court has original subject matter jurisdiction over this action pursuant to 28 U.S.C.

13   §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the
14
     enumerated violations of Title III of the Americans with Disabilities Act of 1990 (see also, 28
15
     U.S.C. §§ 2201 and 2202).
16
           4. This Court has supplemental jurisdiction over Plaintiff’s claims arising under California
17

18   State law. 28 U.S.C. §1367(a).

19         5. This Court has personal jurisdiction over Defendant in this action. The Hotel is located in
20
     this District.
21
           6. Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because a substantial part of
22
     the events or omissions giving rise to the claims here at issue occurred in this District; specifically,
23

24   the Hotel is located in this District.

25                                                 PARTIES
26

27

28
     1
         This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l).
     COMPLAINT - 2
     Case 2:21-cv-00806-PA-AFM Document 1 Filed 01/28/21 Page 3 of 13 Page ID #:3



1        7.    At all times Material hereto, Plaintiff, JESUS GONZALEZ, was and is over the age of
2
     18 years, sui juris, and a resident of Miami-Dade County, Florida.
3
         8.    Plaintiff has at all material times suffered from a “qualified disability” under the ADA.
4
     Plaintiff is a diagnosed paraplegic and uses a wheelchair for mobility purposes.
5

6        9.    Defendant is a CALIFORNIA LIMITED LIABILITY COMPANY and is the owner

7    and/or operator of the Hotel and has control over the content of the Website.
8
              FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS WITH
9                       DISABILITIES ACT (42 U.S.C. §12181, et. seq.)

10       10. Plaintiff re-alleges and re-avers the contents of Paragraphs 1-10 above, as though fully
11
     set forth herein.
12
         11. On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to provide
13
     a clear and comprehensive national mandate for the elimination of discrimination against
14

15   individuals with disabilities and to provide clear, strong, consistent, enforceable standards

16   addressing such discrimination, invoking the sweep of congressional authority in order to address
17
     the major areas of discrimination faced day-to-day by people with disabilities to ensure that the
18
     Federal government plays a central role in enforcing the standards set by the ADA. 42 U.S.C.
19
     §12101(b)(l) - (4).
20

21       12. Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

22   Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for
23
     Title III of the Americans with Disabilities Act of 1990. Public accommodations, including places
24
     of lodging were required to conform to these revised regulations on or before March 15, 2012.
25
         13. On March 15, 2012, the revised regulations implementing Title III of the ADA took effect,
26

27   imposing significant new obligations on inns, motels, hotels and other “places of lodging.” 28

28   C.F.R. §36.302(e)(l) provides that:
     COMPLAINT - 3
     Case 2:21-cv-00806-PA-AFM Document 1 Filed 01/28/21 Page 4 of 13 Page ID #:4



1                    Reservations made by places of lodging. A public accommodation
                     that owns, leases (or leases to), or operates a place of lodging shall,
2
                     with respect to reservations made by any means, including by
3                    telephone, in-person, or through a third party –

4                           (i)     Modify its policies, practices, or procedures to
                                    ensure that individuals with disabilities can make
5
                                    reservations for accessible guest rooms during the
6                                   same hours and in the same manner as individuals
                                    who do not need accessible rooms;
7
                            (ii)    Identify and describe accessible features in the hotels
8
                                    and guest rooms offered through its reservations
9                                   service in enough detail to reasonably permit
                                    individuals with disabilities to assess independently
10                                  whether a given hotel or guest room meets his or her
                                    accessibility needs;
11

12                          (iii)   Ensure that accessible guest rooms are held for use
                                    by individuals with disabilities until all other guest
13                                  rooms of that type have been rented and the
                                    accessible room requested is the only remaining
14
                                    room of that type;
15
                            (iv)    Reserve, upon request, accessible guest rooms or
16                                  specific types of guest rooms and ensure that the
                                    guest rooms requested are blocked and removed
17
                                    from all reservations systems; and
18
                            (v)     Guarantee that the specific accessible guest room
19                                  reserved through its reservations service is held for
                                    the reserving customer, regardless of whether a
20
                                    specific room is held in response to reservations
21                                  made by others.

22      14. In promulgating the new requirements, the Department of Justice made clear that
23
     individuals with disabilities should be able to reserve hotel rooms with the same efficiency,
24
     immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,
25
     Appx. A.
26

27      15. Hotels (and motels) are required to identify and describe all accessible features in the

28   hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities receive
     COMPLAINT - 4
     Case 2:21-cv-00806-PA-AFM Document 1 Filed 01/28/21 Page 5 of 13 Page ID #:5



1    information they need to benefit from the services offered by the place of lodging.” 28 C.F.R. Part
2
     36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as “accessible”
3
     does not ensure necessarily that the room complies with all of the 1991 Standards.” 28 C.F.R. Part
4
     36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.
5

6       16. In addition,

7                    hotel rooms that are in full compliance with current standards may
                     differ, and individuals with disabilities must be able to ascertain
8
                     which features – in new and existing facilities – are included in the
9                    hotel’s accessible guest rooms. For example, under certain
                     circumstances, an accessible hotel bathroom may meet accessibility
10                   requirements with either a bathtub or a roll in shower. The presence
                     or absence of particular accessible features such as these may mean
11
                     the difference between a room that is usable by a particular person
12                   with a disability and one that is not.

13                   28 C.F.R. Part 36, Appx. A.
14
        17. Accordingly, Defendant is required to set forth specific accessible features and not
15
     merely recite that a guestroom is “accessible” or “ADA” or list accessibility features that may (or
16
     may not) be offered within a particular room.
17

18      18. For hotels in buildings constructed after the effective date of the 1991 Standards, it is

19   sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible guestroom,
20
     to specify the room type, the type of accessible bathing facility in the room, and the
21
     communications features in the room. 28 C.F.R. Part 36, Appx. A.
22
        19.    However, for hotels in buildings constructed prior to the 1991 Standards, information
23

24   about the hotel should include, at a minimum

25                   information about accessible entrances to the hotel, the path of travel
                     to guest check-in and other essential services, and the accessible
26
                     route to the accessible room or rooms. In addition to the room
27                   information described above, these hotels should provide
                     information about important features that do not comply with the
28                   1991 Standards. For example, if the door to the “accessible” room
     COMPLAINT - 5
     Case 2:21-cv-00806-PA-AFM Document 1 Filed 01/28/21 Page 6 of 13 Page ID #:6



1                     or bathroom is narrower than required, this information should be
                      included (e.g., door to guest room measures 30 inches clear).
2
                      [emphasis added].
3
                      28 C.F.R. Part 36, Appx. A.
4
           20. The Hotel is a place of public accommodation that owns and/or leases and operates a
5

6    place of lodging pursuant to the ADA.

7          21. It is critically important to Plaintiff that any hotel at which he stays is accessible to him,
8
     which takes some research. Plaintiff frequently researches and assesses the accessible features and
9
     guestrooms of hotels online, which is the fastest, easiest, and most convenient way for him to do
10
     so.
11

12         22. The Website allows reservations for the Hotel to be taken online. The Defendant has

13   control over information provided to the public about the Hotel through the Website and/or other
14
     online platforms.
15
           23. Plaintiff visited the Website to learn about accessible features of Defendant’s Hotel, to
16
     independently assess whether the Hotel is accessible to him, and to see if he could reserve an
17

18   accessible room at the Hotel online. He did this both in furtherance of future vacations that he

19   would like to take to Southern California, and as an advocate for the disabled in general. Upon his
20
     visit, Plaintiff discovered that the Website did not provide meaningful accessibility information,
21
     as required.
22
           24. In fact, a review of the Website reveals that the homepage says nothing about
23

24   accessibility or the ADA. There is an accessibility statement that mentions undergoing

25   modifications but no additional information on how the hotel will be accessible. The Rooms link
26
     provides more information about the types of rooms and are described as California Classic Queen,
27
     One Queen + One Twin, Two Doubles, Two Queens, Junior Suite, and Alcove Suite, none of
28

     COMPLAINT - 6
     Case 2:21-cv-00806-PA-AFM Document 1 Filed 01/28/21 Page 7 of 13 Page ID #:7



1    which provide information about accessibility. The Book Now link provides an online calendar to
2
     make selections and book a room, however, no options exist for an accessible room. At any given
3
     time is there a way to search, view or book an accessible room.
4
        25. The Website likewise has inadequate accessibility information concerning common areas
5

6    and hotel amenities. There is no indication at any point that the Hotel common areas and amenities

7    meet the 1991 Standards, nor any indication:
8
                a. Whether the registration desk at the Hotel complies with the 1991 Standards, and
9
                     if not, the ways in which it does not comply, so that Plaintiff and others similarly
10
                     situated can evaluate whether it is accessible to them;
11

12              b. Whether the meeting/ballroom areas comply with the 1991 Standards, and if not,

13                   the ways in which they do not comply, so that Plaintiff and others similarly situated
14
                     can evaluate whether it is accessible to them;
15
                c. Whether the route from the public entrance to the registration desk is accessible in
16
                     compliance with the 1991 Standards, and if not, the ways in which it does not
17

18                   comply, so that Plaintiff and others similarly situated can evaluate whether it is

19                   accessible to them;
20
                d. Whether the route from the registration desk to the accessible rooms is accessible
21
                     in compliance with the 1991 Standards, and if not, the ways in which it does not
22
                     comply, so that Plaintiff and others similarly situated can evaluate whether it is
23

24                   accessible to them;

25              e. Whether the route from the public entrance to the business center is accessible in
26
                     compliance with the 1991 Standards, and if not, the ways in which it does not
27

28

     COMPLAINT - 7
     Case 2:21-cv-00806-PA-AFM Document 1 Filed 01/28/21 Page 8 of 13 Page ID #:8



1                    comply, so that Plaintiff and others similarly situated can evaluate whether it is
2
                     accessible to them;
3
              f. Whether the route from the accessible guestrooms to the business center is
4
                     accessible in compliance with the 1991 Standards, and if not, the ways in which it
5

6                    does not comply, so that Plaintiff and others similarly situated can evaluate whether

7                    it is accessible to them;
8
              g. Whether the route from the public entrance to the pool (if any) is accessible in
9
                     compliance with the 1991 Standards, and if not, the ways in which it does not
10
                     comply, so that Plaintiff and others similarly situated can evaluate whether it is
11

12                   accessible to them;

13            h. Whether the route from the accessible guestrooms to the pool (if any) is accessible
14
                     in compliance with the 1991 Standards, and if not, the ways in which it does not
15
                     comply, so that Plaintiff and others similarly situated can evaluate whether it is
16
                     accessible to them;
17

18            i. Whether the route from the public entrance to the fitness center is accessible in

19                   compliance with the 1991 Standards, and if not, the ways in which it does not
20
                     comply, so that Plaintiff and others similarly situated can evaluate whether it is
21
                     accessible to them;
22
              j. Whether the route from the accessible guestrooms to the fitness center is accessible
23

24                   in compliance with the 1991 Standards, and if not, the ways in which it does not

25                   comply, so that Plaintiff and others similarly situated can evaluate whether it is
26
                     accessible to them;
27

28

     COMPLAINT - 8
     Case 2:21-cv-00806-PA-AFM Document 1 Filed 01/28/21 Page 9 of 13 Page ID #:9



1                k. Whether the route from the public entrance to the restaurant or food service areas
2
                     is accessible in compliance with the 1991 Standards, and if not, the ways in which
3
                     it does not comply, so that Plaintiff and others similarly situated can evaluate
4
                     whether it is accessible to them;
5

6                l. Whether the route from the accessible guestrooms to the restaurant or food service

7                    areas is accessible in compliance with the 1991 Standards, and if not, the ways in
8
                     which it does not comply, so that Plaintiff and others similarly situated can evaluate
9
                     whether it is accessible to them;
10
                 m. Whether the route from the public entrance to the conference/ballroom space is
11

12                   accessible in compliance with the 1991 Standards, and if not, the ways in which it

13                   does not comply, so that Plaintiff and others similarly situated can evaluate whether
14
                     it is accessible to them;
15
                 n. Whether the route from the accessible guestrooms to the meeting/ballroom space is
16
                     accessible in compliance with the 1991 Standards, and if not, the ways in which it
17

18                   does not comply, so that Plaintiff and others similarly situated can evaluate whether

19                   it is accessible to them;
20
         26. This is not intended to be an exclusive list, and Plaintiff brings this action to remediate
21
     all violations of the ADAAG found to exist upon the Website, and upon all online reservation
22
     platforms used by the Hotel.
23

24       27. In addition to the list above, upon information and belief, Defendant may not effectively

25   (i) ensure that accessible guest rooms are held for use by individuals with disabilities until all other
26
     guest rooms of that type have been rented and the accessible room requested is the only remaining
27
     room of that type; (ii) reserve, upon request, accessible guest rooms or specific types of guest
28

     COMPLAINT - 9
     Case 2:21-cv-00806-PA-AFM Document 1 Filed 01/28/21 Page 10 of 13 Page ID #:10



1     rooms and ensure that the guest rooms requested are blocked and removed from all reservations
2
      systems; or (iii) guarantee that the specific accessible guest room reserved through its reservations
3
      service is held for the reserving customer, regardless of whether a specific room is held in response
4
      to reservations made by others. Discovery is required on these issues.
5

6        28. Plaintiff will visit the Website again upon the Defendant’s compliance with the laws and

7     regulations specified herein, in order learn about the accessible (and inaccessible) features, learn
8
      about the accessible (and inaccessible) features of guestrooms, assess the extent to which the hotels
9
      meet each of his specific accessibility needs, and determine whether he can reserve an accessible
10
      guestroom. If the Hotel and an available accessible guestroom are independently evaluated to be
11

12    the best suited to his accessibility needs, Plaintiff will reserve a room online.

13       29. Defendant has discriminated against Plaintiff and others with disabilities by denying full
14
      and equal access to and enjoyment of the goods, services, facilities, privileges, advantages and
15
      accommodations offered on the Websites, due to the continuing ADA and ADAAG violations as
16
      set forth above. Defendant has had eight (8) years to bring the Website (and other online
17

18    reservation platforms, as applicable) into compliance with the ADAAG revisions, but has failed

19    or refused to do so.
20
         30. Modifying the Website (and other online reservation platforms, as applicable) to comply
21
      with the ADA and ADAAG is accomplishable without undue burden or expense and is readily
22
      achievable. But in any event, upon information and belief, the Website has been altered, updated,
23

24    and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

25       31. Defendant will continue to discriminate against Plaintiff and all other disabled
26
      individuals who access the Website (and other online reservation platforms, as applicable) unless
27

28

      COMPLAINT - 10
     Case 2:21-cv-00806-PA-AFM Document 1 Filed 01/28/21 Page 11 of 13 Page ID #:11



1     and until Defendant modifies the Website (and other online reservation platforms, as applicable)
2
      to set forth all required information, as set forth above.
3
          32. Plaintiff is without an adequate remedy at law and are suffering irreparable harm, and
4
      Plaintiff reasonably anticipates that he will continue to suffer this harm unless and until Defendant
5

6     is required to correct the ADA violations found upon the Websites (and other online reservation

7     platforms, as applicable), and to maintain the Websites (and other online reservation platforms, as
8
      applicable), inclusive of the online reservation system, and accompanying policies and procedures,
9
      in a manner that is consistent with and compliant with ADA and ADAAG requirements.
10
          33. Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief to
11

12    Plaintiff, including an Order that compels Defendant to enact policies that are consistent with the

13    ADA and its remedial purposes, and to alter and maintain its Website (and other online reservation
14
      platforms, as applicable), and all online reservation systems, in accordance with the requirements
15
      set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).
16
       SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
17
                           (CAL CIV. CODE §51, et. seq.)
18
          34. Plaintiff re-alleges and re-avers the contents of Paragraphs 1-33 above, as though fully
19
      set forth herein.
20

21        35. California Civil Code §51, et. seq., the Unruh Act, guarantees equal access for people

22    with disabilities to the accommodations, advantages, facilities, privileges, and services of all
23
      business establishments of any kind whatsoever.
24
          36. The Unruh Act guarantees that persons with disabilities are entitled to full and equal
25
      accommodations, services, facilities, advantages, and privileges, in all California business
26

27    establishments of every kind whatsoever within the jurisdiction of the jurisdiction of the State of

28    California. Cal. Civ. Code §51(b).
      COMPLAINT - 11
     Case 2:21-cv-00806-PA-AFM Document 1 Filed 01/28/21 Page 12 of 13 Page ID #:12



1        37. As a place of public lodging (a hotel) located within the jurisdiction of the State of
2
      California, Defendant is subject to, and required to comply with, the mandates imposed by, the
3
      Unruh Act, Cal. Civ. Code §51et. seq.
4
         38. The Unruh Act provides that “violation of the right of any individual under the federal
5

6     Americans with Disabilities Act of 1990 [] shall also constitute a violation of this section.” Cal.

7     Civ. Code §51(f).
8
         39. The action of Defendant as set forth above constitute violation of the ADA, and violation
9
      of the Unruh Act, and inhibited Plaintiff in the exercise of his legal right to evaluate the accessible
10
      features of the Hotel, evaluate independent whether the Hotel best meets his individual
11

12    accessibility needs, and, if so, to reserve an accessible room online.

13       40. Plaintiff is entitled to injunctive relief remedying the discrimination described herein.
14
      Cal. Civ. Code §52. Plaintiff intends to return to the Website after entry of an injunction curing
15
      the discrimination set forth above, in order to make use of the Website, use it to independently
16
      evaluate accessibility, and accessible rooms at the Hotel, and if it best meets his individual
17

18    accessibility needs, to reserve an accessible room online.

19       41. Plaintiff is additionally entitled to minimum statutory damages pursuant to Cal. Civ.
20
      Code §52, for each and every violation of the Unruh Act, Cal. Civ. Code §52(a). Plaintiff demands
21
      an award of all such damages in this case.
22
               WHEREFORE, Plaintiff, JESUS GONZALEZ, respectfully requests that this Court enter
23

24    judgment against Defendant, and in his favor, as follows:

25               a. Declaring that the Website (and other online reservation platforms, as applicable)
26
                     is owned, leased, operated, and/or controlled by Defendant, and is in violation of
27
                     the ADA and the Unruh Act;
28

      COMPLAINT - 12
Case 2:21-cv-00806-PA-AFM Document 1 Filed 01/28/21 Page 13 of 13 Page ID #:13
